DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Claim Interpretation
The limitations “pedestal assembly” in claims 1-20 and “servo motor assemblies” in claims 1-20 have not been interpreted as invoking an interpretation under 35 USC 112(f) despite the inclusion of the nonce term “assembly” because sufficient structure is disclosed in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller (prev. presented US 2018/0096874) in view of Schotten (prev. presented US 4083298) and US Patent Application Publication 2007/0195435 of Theriault et al., hereinafter Theriault.
Regarding claim 1, 10, and 19, Schaller teaches a chamber (30 Fig 1), comprising: a chamber lid (35 Fig 1); a plurality of chamber walls (32 Fig 1); a chamber base (33 Fig 1); a process region defined by the chamber lid, the plurality of chamber walls, and the chamber base (37 Fig 1); and a lift assembly (130 Fig 1), the lift assembly comprising: a base bracket (bottom of 360 Fig 3A); a pedestal assembly carrier (135 Fig 3A) configured to support a pedestal assembly comprising a stem and a pedestal (90 and 108 Fig 1, 3A), the stem positioned through an opening of the chamber base and the base bracket (Fig 1), and the pedestal disposed in the process region (Fig 1); and three or more servo motor assemblies that are each attached to the base bracket via pivot joints (139 Fig 1, 3A) and to the pedestal assembly carrier by three or more bearing assemblies (137 Fig 1, 3A), each bearing assembly comprises: a guide adaptor (310 Fig 3A) connected to a guide actuator (138 Fig 3A) and the pedestal assembly carrier of the lift assembly (135 Fig 3A). Schaller teaches the bearing includes a pocket in the guide adapter to connect a bearing to the pedestal assembly carrier (315, fig 3B). Schaller fails to teach the bearing assemblies and a bolt and a spring inserted through a pocket in the guide adaptor to connect a bearing to the pedestal assembly carrier, the bearing having an inner race and an outer race, the inner race forced against the pedestal assembly carrier and the outer race forced against the guide adaptor. Addressing the same problem of providing additional pivot capabilities to a plate (col 2, ln 32-38), Schotten teaches that a spherical thrust bearing (Fig 4) may be used as the connection to provide the ability to pivot for a plate. Schotten teaches that the bearing includes a bolt (18 Fig 4) and a spring (30 Fig 4) inserted through a pocket (pocket in plate 12) for the connection (Fig 4), the bearing having an inner race (19 Fig 4) and outer race 20 Fig 4), the inner race forced against the pedestal assembly carrier (equivalent to 10 Fig 4) and the outer race forced against the guide adapter (equivalent to 12 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the bearing of Schaller to include the bearing assembly of Schotten because Schaller teaches this is a functional alternative connection for providing a plate with pivotable movement. Regarding the connection to the top surface, Schaller teaches additional embodiments in which the connection point is connected to a top surface of the pedestal assembly carrier (135, see Fig 4-7). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and the embodiment of Fig 3A to include the bearing is connected to the top surface because Schaller demonstrates this connection point for the pivotable support is a functional alternative for the same purpose of controlling the tilt of the pedestal assembly carrier. The combination fails to teach the bolt threaded into a hold of the pedestal assembly carrier because Schotten teaches the bolt threaded into a nut (Fig 2) or extension 17 of piston rod 15 (Fig 4). Addressing the same problem of using spherical bearings to provide individual adjustments for a mounting structure [0049], Theriault teaches the attachment structure (342 Fig 25-26) for the bearing is threaded into a structure (400) in the base (314 (Fig 25-26) [0068-0069] or alternatively is threaded directly into the base (Fig 32, see 370 threaded into a hole in the base 314). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schaller in view of Schotten to include the bolt is threaded directly into the base rather than into a secondary structure in the base (i.e. a nut or the piston extension) because Theriault teaches this is a known alternative for the same purpose of connecting the spherical bearing to a base surface for adjustable movement.
Regarding claim 2 and 11, the bolt and spring are axially preloaded (Fig 4 of Schotten, note it is a thrust bearing).
Regarding claim 3 and 12, the preloaded force of the bolt and spring represents a routine optimization of the bearing to provide the desired level of movement freedom without having the bearing be too loose that movement cannot be controlled.
Regarding claim 4 and 13, the lift assembly is configured to repeatedly move with 3 degrees of freedom (Schaller [0031]) and a resolution of less than 0.001” [0024]. Additionally, the positional resolution is a result effective variable that may be optimized. Further, the combination has taught the same bearing structure of claim 1.
Regarding claim 5 and 14, each pivot joint has one degree of rotational freedom [0024].
Regarding claim 6 and 16, the bearing of Schotten is a spherical thrust bearing (Fig 4).
Regarding claim 7 and 17, the bearing of Schotten is an angular contact spherical bearing (Fig 4).
Regarding claim 8 and 15, in the combination as applied to claim 1 and 10, the inner race forced against the pedestal assembly carrier and the outer race forced against the guide adaptor provides nominal clearance between the inner race and outer race (see Schotten Fig 4).
Regarding claim 9 and 20, the inner race and the outer race are configured to slide on each other without radial motion (Fig 4 Schotten).
Response to Arguments
Applicant's arguments filed 01/19/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p7) that the prior art does not teach the amended limitations. This is not persuasive in view of the new reference Theriault which demonstrates that it is an obvious alternative to thread the bolt directly into the base rather than into a structure in the base as demonstrated by Schotten. Therefore the new combination of references teaches and renders obvious all the limitations of the amended claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0152701 teaches a bolt and screw with a spherical bearing and threaded into a lower structure (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716